                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

SCOTT MATHEW ARNOLD,

                  Plaintiff,

v.                                                       Case No: 2:18-cv-752-FtM-99MRM

CARMINE MARCENO and JOHN A.
BETTELLI,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on review of the parties’ Case Management

Report (Doc. 13) filed on November 29, 2018. The parties checked that they consent to

proceed before a magistrate judge. In order for the parties to proceed in this manner, all

parties must sign a Consent to Exercise of Jurisdiction by a United States Magistrate

Judge form, attached hereto, and agree that any appeal shall be taken to the United

States Court of Appeals. If all parties desire to consent, this form must be filed with the

Clerk of Court. Absent a written consent, the case will be placed on the District Judge’s

trial calendar.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      If all parties desire to proceed before the magistrate judge, the consent to

magistrate judge form attached hereto must be filed on or before December 28, 2018.

      DONE and ORDERED in Fort Myers, Florida this 17th day of December, 2018.




Copies: All Parties of Record




                                         2
